DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/053,650 ("the instant application"), was filed August 2, 2018.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding,
The instant application is a divisional reissue application of US Application 15/147689 (“the ‘689 application”), which is a reissue application of U.S. Patent No. 8,718,874 (“the ‘874 Patent”). The ‘874 Patent was filed as application 13/776,512 (“the ‘512 application”), on February 25, 2013.   
	This action is being issued following Applicant’s response of 01/14/2021, which included 1) claim amendments 2) arguments 3) a terminal disclaimer and 4) a new reissue declaration
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘874 patent.  Also based upon the Examiner's independent review of the ‘874 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘874 patent before the Office. 

II. CLAIM STATUS
The ‘874 Patent issued with claim 1 (“Patented Claim”).  The preliminary amendment of 8/2/2018 cancelled claim 1 and added claims 2-11.  The amendment of 12/4/2019 amends claims 2, 4, 5, and 7-10 and adds claims 12-13.  The amendment of 4/24/2020 amends claims 2-11, cancels claims 12 and 13, and adds claims 14-23.  The amendment of 10/8/2020 amends claims 2-4, 6-11, and 14-18, cancels claims 5, 19, and 21-23, and adds claims  24-30.   The amendment 
a. Claims 24-37 are pending (“Pending Claims”).
b. As a result of this office action, claims 24-37 are allowed below.

III. AMENDMENT OF 10/8/2020
The Amendment of 01/14/2021 to the claims has been entered.  


IV. ALLOWABLE SUBJECT MATTER

Claims 24-37 are allowable.  Claims 24-37 define over the art of record in that none of the art walks the pixels up along the vehicle path, as claimed.  


V. CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT L NASSER/                                                                                                                                                                                                                                                                         Primary Examiner, Art Unit 3992                                                                                                                                                                                                   
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992